Case: 13-141     Document: 25    Page: 1   Filed: 11/02/2012




          NOTE: This order is nonprecedential.

  Wniteb ~tates Case: 13-141   Document: 25    Page: 2   Filed: 11/02/2012




IN RE BROADCOM CORP                                   2
    The motion is granted. The respondents are directed
to submit their responses no later than November 13,
2012.

                                 FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s26